Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20 have been submitted for examination.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 10 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 8788493. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 10 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9977570. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 10 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10928981. Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Claims 6-7 and 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejection is addressed.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 8-11, 15-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (US PG Pub. 20090006484) and Arrasvuori (US PG Pub. 20090300500) in view of Fadell (US PG Pub. 20090167509)

As per claim 1, Wang teaches:
 A method comprising: receiving, by a mobile device, user input that defines a portion of a digital image; 
(paragraphs 7 and 37, fig 1A and claim 6)
providing, by the mobile device for presentation to a user after the selecting of the portion of the digital image as the selected portion of the digital image, a list of selectable options associated with respective data instances; 
(Paragraphs [0034]-[0035])
receiving, by the mobile device, a user selection of a particular selectable option included in the list of selectable options, the particular selectable option associated with a contact data instance included in the data instances; 
 (Paragraphs [0009]. [0024] and [0034]-[0035] and [0040])
applying, by the mobile device in response to the receiving of the user selection of the particular selectable option, a tag to the selected portion of the digital image, the applied tag providing an association between the selected portion of the digital image and the contact data instance associated with the particular selectable option; 
 (Paragraphs [0009], [0024] and [0034]-[0035] and [0040])
providing, by the mobile device, the tagged digital image for display in a digital image view of a graphical user interface;
(Paragraphs [0039]-[0040])
 providing, by the mobile device, a visual indicator representative of the tag for display together with the tagged digital image in the digital image view of the graphical user interface, 
(Paragraphs [0039]-[0040])
receiving, by the mobile device, additional user input that initiates a search based on the contact associated with the contact data instance; 
(Paragraphs [0020], [0024]-[0025])
and receiving, by the mobile device based the additional user input, search results identifying one or more additional tagged digital images associated with the contact data instance.
(Paragraphs [0020], [0024]-[0025])
Wang does not explicitly teach user selecting o portion of the digital image, however in analogous art of content tagging, Arrasvuori teaches:
selecting, by the mobile device, the portion of the digital image defined by the user input as a selected portion of the digital image; 
(paragraphs [0006]-[0008] and [0028]-[0030])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Wang and Arrasvuori by incorporating the teaching of Arrasvuori into the method of Wang. One having ordinary skill in the art would have found it motivated to user selection of Arrasvuori into the system of Wang for the purpose of leveraging user preference to target image region tagging.
Wang and Arrasvuori do not explicitly teach visual indicator the tagged digital image, however in analogous art of content tagging, Fadell teaches:
 	providing, by the mobile device, a visual indicator representative of the tag for display together with the tagged digital image in the digital image view of the graphical user interface, the visual indicator including an indication of a contact associated with the contact data instance;
(Paragraph [0055])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Wang and Arrasvuori and Fadell by incorporating the teaching of Fadell into the method of Wang and Arrasvuori. One having ordinary skill in the art would have found it motivated to use the content display of Fadell into the system of Wang and Arrasvuori for the purpose of managing tag display

As per claim 2, Wang and Arrasvuori and Fadell teach:
The method of claim 1, wherein: 
  	the list of selectable options associated with the respective data instances comprises a list of contact identifiers associated with respective contact data instances stored in a contacts database; 
(Paragraphs [00019] and [0040])(Wang)
and the contact data instance corresponds to a particular contact data instance included in the contact data instances. 
 (Paragraphs [00019] and [0040])(Wang)

As per claim 5, Wang and Arrasvuori and Fadell teach:
The method of claim 1, wherein the visual indicator includes at least one display attribute that provides visual contrast relative to at least one non- selected portion of the digital image. 
(Paragraphs [0005]-[0006] and [0029]-[0030])(Arrasvuori) 

As per claim 8, Wang and Arrasvuori and Fadell teach:
The method of claim 1, further comprising: 
publishing the tagged digital image to a digital image storage and access subsystem over a network; 
(Fig. 1 and paragraphs [0020]-[0021])(Arrasvuori)
 	and providing a plurality of access devices with access to the tagged digital image over the network, wherein the access includes providing the visual indicator representative of the tag for display together with the tagged digital image in a graphical user interface of one or more of the plurality of access devices. 
(Paragraphs [0026] and [0033])(Wang) and (Paragraph [0055])(Fadell)
 

As per claim 9, Wang and Arrasvuori and Fadell teach:
 	The method of claim 1, tangibly embodied as computer-executable instructions on at least one non-transitory computer-readable medium.
(Abstract and paragraph [0007])(Wang)

As per claim 10, Wang teaches:
A method comprising: 
receiving, by a mobile device, user input that defines a portion of a digital image; 
(paragraphs 7 and 37, fig 1A and claim 6)
providing, by the mobile device for presentation to a user after the selecting of the portion of the digital image as the selected portion of the digital image, a list of selectable options representative of a plurality of different types of data instances; 
(Paragraphs [0009]. [0024] and [0034]-[0035] and [0040])
receiving, by the mobile device, a user selection of a particular selectable option included in the list of selectable options, the particular selectable option associated with a particular type of data instance included in the plurality of different types of data instances; 
(Paragraphs [0009]. [0024] and [0034]-[0035] and [0040])
providing, by the mobile device in response to the user selection of the particular selectable option, a tool for use by the user to select a particular data instance of the particular type of data instance; 
(Paragraphs [0009]. [0024] and [0034]-[0035] and [0040])
receiving, by the mobile device, a user selection of the particular data instance of the particular type of data instance, the particular data instance comprising a contact data instance; 
(Paragraphs [0009]. [0024] and [0034]-[0035] and [0040])
applying, by the mobile device in response to the user selection of the particular data instance of the particular type of data instance, a tag to the selected portion of the digital image, the applied tag providing an association between the selected portion of the digital image and the particular data instance of the particular type of data instance;
(Paragraphs [0009]. [0024] and [0034]-[0035] and [0040])
 providing, by the mobile device, the tagged digital image for display in a digital image view of a graphical user interface; 
(Paragraphs [0039]-[0040])
providing, by the mobile device, a visual indicator representative of the tag for display together with the tagged digital image in the digital image view of the graphical user interface, 
(abstract and paragraphs [0007]-[0008] and [0033])
receiving, by the mobile device, additional user input that initiates a search based on the contact associated with the contact data instance; 
(Paragraphs [0020], [0024]-[0025])
and receiving, by the mobile device based on the additional user input, search results identifying one or more additional tagged digital images associated with the contact data instance.  
(Paragraphs [0020], [0024]-[0025])
Wang does not explicitly teach user selecting o portion of the digital image, however in analogous art of content tagging, Arrasvuori teaches:
selecting, by the mobile device, the portion of the digital image defined by the user input as a selected portion of the digital image; 
(paragraphs [0006]-[0008] and [0028]-[0030])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Wang and Arrasvuori by incorporating the teaching of Arrasvuori into the method of Wang. One having ordinary skill in the art would have found it motivated to use sale management of Arrasvuori into the system of Wang for the purpose of leveraging user preference to target image region tagging.
Wang and Arrasvuori do not explicitly teach visual indicator overlaid over the tagged digital image, however in analogous art of content tagging, Fadell teaches:
the visual indicator including an indication of a contact associated with the contact data instance; 
(Paragraph [0055])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Wang and Arrasvuori and Fadell by incorporating the teaching of Fadell into the method of Wang and Arrasvuori. One having ordinary skill in the art would have found it motivated to use the content display of Fadell into the system of Wang and Arrasvuori for the purpose of managing tag display

As per claim 11, Wang and Arrasvuori and Fadell teach:
 	The method of claim 10, wherein the list of selectable options representative of a plurality of the plurality of different types of data instances comprises a contacts option representative of contacts type data instances and at least one of: a text option representative of text type data instances; 
(Paragraphs [00019] and [0040], teaching contact data)(Wang) and (Paragraphs [0021],[0024] and [0034]-[0035], teaching textual data)(Wang)
a symbol option representative of symbol type data instances; 
(Paragraphs [00019] and [0040], teaching contact data)(Wang)
and a location option representative of location type data instances.  
(Paragraphs [00019] and [0040], teaching contact data)(Wang) and (Paragraphs [0021],[0024] and [0034]-[0035], teaching textual data)(Wang)

As per claim 14, Wang and Arrasvuori and Fadell teach:
 	The method of claim 10, tangibly embodied as computer- executable instructions on at least one non-transitory computer-readable medium.
(Abstract and paragraph [0007])(Wang)

Claims 15-16 are system claims respectively corresponding to method claims 1-2 and they are rejected under the same rational as claims 1-2.


As per claim 18, Wang and Arrasvuori and Fadell teach:
The system of claim 15, wherein the mobile device: 
provides the tagged digital image for display on a display screen of the mobile device; and provides the visual indicator representative of the tag for display together with the tagged digital image on the display screen of the mobile device.  
(Paragraph [0017])(Arrasvuori)


As per claim 19, Wang and Arrasvuori and Fadell teach:
 	The system of claim 18, wherein the visual indicator includes at least one display attribute that provides visual contrast relative to at least one non-selected portion of the digital image.
(Paragraphs [0005]-[0006] and [0029]-[0030])(Arrasvuori) 



Claims 3 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang and Arrasvuori and Fadell in view of Naaman et al (hereinafter Naaaman) US PG Pub. 20080195657

As per claim 3, Wang and Arrasvuori and Fadell do not explicitly teach data instances comprising location, however in analogous art of content tagging, Naaman teaches:
 	 list of selectable options associated with the respective data instances comprises a list of location options associated with respective location data instances that represent a plurality of geographic locations related to a geographic location where the digital image was captured; and the contact data instance is associated with a particular location data instance included in the location data instances and that represents a particular geographic location related to the geographic location where the digital image was captured.  
(Paragraphs [0009], [0024], [0030], [0053] and [0059]) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Wang and Arrasvuori and Fadell and Naaman by incorporating the teaching of Naaman into the method of Wang and Arrasvuori and Fadell. One having ordinary skill in the art would have found it motivated to use sale management of Naaman into the system of Wang and Arrasvuori and Fadell for the purpose of targeting tag suggestion based on user characteristics.

Claim 17 is a system claim corresponding to method claim 3 and it is rejected under the same rational as claim 3.


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang and Arrasvuori and Fadell in view of Naaman US PG Pub. 20090089322 (hereinafter Naaman-2)

As per claim 4, Wang and Arrasvuori and Fadell teach:
 	The method of claim 1, wherein the applying of the tag to the selected portion of the digital image (paragraphs [0006]-[0008] and [0028]-[0030])(Arrasvuori) and (Paragraph [0055])( Fadell)
the tag including a link to the contact data instance
(Paragraphs [0024] and [0034]-[0035])(Wang) and (Paragraphs [0004]-[0005] and [0036])(Arrasvuori) but do not explicitly teach image map, however in analogous art of content tagging, Naaman-2 teaches:
generating an image map that maps the tag to the selected portion of the digital image,
(Paragraph [0029])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Wang and Arrasvuori and Fadell and Naaman-2 by incorporating the teaching of Naaman-2 into the method of Wang and Arrasvuori and Fadell. One having ordinary skill in the art would have found it motivated to use sale management of Naaman-2into the system of Wang and Arrasvuori and Fadell for the purpose of providing association between tag and content object.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/4/2022